Citation Nr: 0927049	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-14 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for adjustment disorder with anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from December 1989 
to February 1996.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin, which granted the Veteran's 
claim for service connection for adjustment disorder with 
anxiety and depression (claimed as depression) with an 
initial evaluation of 30 percent, effective October 29, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
initial disability rating because he has continuous, severe 
back pain.  See VA Form 4138, September 2005.  He further 
claims that the pain is so severe that he has been unable to 
work, cannot concentrate, cannot sleep, has short-term memory 
loss, and has anger and irritability.  Id.   

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

In conjunction with his initial service connection claim, the 
Veteran was provided a VA examination in January 2005.  
Pursuant to his request for an increased initial disability 
evaluation, the RO scheduled the Veteran for a second VA 
examination, which was to have occurred on March 29, 2006.  
The Veteran, however, failed to show up for the examination 
or notify the RO that he would not be there. 

The Board recognizes that the RO took every effort to provide 
the Veteran with an additional VA examination.  For example, 
in an April 2007 memo to the file, the RO noted that to 
ensure proper notice to the Veteran, the VA examination 
notification letter had been sent to two different addresses.  

Nevertheless, in June 2009, following certification of the 
Veteran's appeal to the Board, his representative requested 
that he be allowed to reschedule another examination.  See 
appellant's brief, June 2009.  As it would appear that during 
the time that the last examination was to be held, the 
Veteran was in the middle of a divorce, it is possible that 
he did not receive the notification letter.  Moreover, the 
Board notes that because the Veteran previously cooperated 
with VA and appeared for his first VA examination, the Board 
believes that he should be provided with an additional 
opportunity to appear for another examination.

The Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in this matter.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
his claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  When an examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.

Additionally, as the Board notes that the Veteran has moved 
on many occasions, the AMC should take appropriate steps, to 
include contacting the Veteran himself or his representative, 
to attempt to verify that his is still living at the address 
on file with VA.  The AMC should also ensure that the proper 
address appears on any correspondence that is sent to the 
Veteran, and consult with the VAMC to ensure that the 
facility is aware of the correct mailing address.
Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
current address, including by contacting 
the Veteran or his service representative, 
if necessary.  All subsequent 
correspondence to the appellant should be 
sent to the most recently established 
correct address of record.

2.  Schedule the Veteran for a mental 
health examination with an appropriate, 
qualified examiner, to determine the 
current severity of the Veteran's 
adjustment disorder with anxiety and 
depression.  The claims folder should be 
made available to the clinician for review 
in conjunction with the examination and 
the clinician should specifically indicate 
that it has been reviewed.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined 
necessary by the examiner), should be 
conducted in order to identify the 
manifestations and degree of impairment, 
including social and occupational 
impairment, attributable to the Veteran's 
diagnosed mental health disorder.  The 
clinician must provide a complete 
rationale for all findings.

3.  Following the requested examination, 
the RO should readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplement Statement of the Case 
("SSOC") and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




